Desmond, J.
(concurring). I join in Judge Dye’s opinion and agree for reversal and dismissal of the complaint, but I add (or restate) some reasons therefor.
Since the picketing (even though " organizational ” only) at plaintiff’s place of business was peaceful and since the picketing signs spoke the truth, there could not, constitutionally (Thornhill v. Alabama, 310 U. S. 88; A. F. of L. v. Swing, 312 U. S. 321; Stillwell Theatre, Inc., v. Kaplan, 259 N. Y. 405), be an injunction here unless there was, at the least, proof and valid finding of an “ unlawful labor objective ” (Goodwins, Inc., v. Hagedorn, 303 N. Y. 300, 305). The illegal purpose of this picketing, so the Appellate Division found, was to coerce the employer to act in violation of sections 703 and 704 of our State Labor Law by insisting that his employees join the union. That finding was based on another finding that none of appellant’s employees had “ yielded to union membership despite almost two years of exhortation and enticement and despite the fact that the picket line has been maintained outside of Appellant’s store during all this time ”. Let us assume that the continuance of the picketing after and despite the failure of the clerks to join the union, would be, without more, adequate proof that the real purpose of the union was to compel plaintiff to violate the State Labor Eelations Act (Labor Law, art. 20). But this record contains testimony, undisputed although not the subject of any finding below, which shows that the employees were actually coerced by the employer not to join the union. Thus, this record establishes that the picketing was in aid of the constitutional and statutory right of these clerks to make their own unimpeded choice as to whether or not to be organized.
This record, in another respect, lacks adequate support for the injunction. Under section 876-a of the Civil Practice Act, and by the general rules of equity (Kane v. Walsh, 295 N. Y. 198, 205, 206), an injunction may be granted only on a showing that there will, otherwise, be irreparable injury. I see no proof of any substantial injury of any kind to plaintiff from the picketing of the store (the picketing of the warehouse continued for a few days only and ended long before the trial). There is no showing of any falling off in patronage, or any shortage of merchandise.